       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 1 of 26 PageID #: 1




 TROY LAW, PLLC
 John Troy (JT 0481)
 Aaron Schweitzer (AS 6369)
 41-25 Kissena Bvld, Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective,
 and potential Rule 23 Class

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------- x
 YVONNE CHIU,
 on behalf of herself and others similarly situated,
                                                          Plaintiff, Case No: 20-cv-4767

                                 v.                                    Related Case: Chiu v. American
                                                                       Yuexianggui of LI, Inc., No. 18-cv-
 EAST VILLAGE STAFFING, INC.,                                          05091 (SJF) (AKT), (E.D.N.Y.)
 XING MEI CHEN
      a/k/a Xingmei Chen                                               29 U.S.C. § 216(B) COLLECTIVE
      a/k/a Elizabeth Chen,                                            ACTION & FED. R. CIV. P. 23
 YONGJUAN ZHU                                                          CLASS ACTION
      a/k/a Yong Juan Zhu,
 ZHAO MIN SONG                                                         COMPLAINT
      a/k/a Chao Min Song
      a/k/a Zhaomin Song                                               DEMAND FOR JURY TRIAL
      a/k/a Chaomin Song, and
 YOLANDA LUO
                                                      Defendants.
  ---------------------------------------------------------------- x

         Plaintiff YVONNE CHIU (hereinafter referred to as “Plaintiff”), on behalf of herself and

others similarly situated, by and through her attorney, Troy Law, PLLC, hereby brings this com-

plaint against Defendants EAST VILLAGE STAFFING, INC., XING MEI CHEN a/k/a Xingmei

Chen a/k/a Elizabeth Chen, YONGJUAN ZHU a/k/a Yong Juan Zhu, and ZHAO MIN SONG

a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin Song, and YOLANDA LOU (hereinafter

referred to as “Defendants”), and alleges as follows:

                                             INTRODUCTION




ASchweitzer                                          1 of 26                                      Complaint
       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 2 of 26 PageID #: 2




         1.       This action is brought by the Plaintiff, on behalf of herself as well as other employ-

ees similarly situated, against the Defendants for alleged violations of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and New York Labor Law (“NYLL”), N.Y. Lab. L., arising

from Defendants’ various willful and unlawful employment policies, patterns and practices.

         2.       Upon information and belief, Defendants willfully and intentionally committed

widespread violations of the FLSA and NYLL by engaging in pattern and practice of failing to

pay its employees, including Plaintiff, wages for each hour worked and overtime compensation

for all hours worked over forty (40) each workweek.

         3.       Plaintiff alleges pursuant to the FLSA, that she is entitled to recover from Defend-

ants (1) unpaid minimum wages, (2) unpaid overtime, (3) liquidated damages, (4) prejudgment

and post-judgement interest; and/or (5) attorney’s fees and costs.

         4.       Plaintiff further alleges pursuant to NYLL § 650 et seq. and 12 N.Y.C.R.R. § 146

(the “Wage Order”) that she is entitled to recover from Defendants (1) unpaid wages including

minimum wages, (2) unpaid overtime, (3) unpaid spread-of-time, (4) up to five thousand dollars

($5,000.00) per Plaintiff for Defendants’ failure to provide a wage notice compliant with NYLL §

195.1 at hiring, (5) up to five thousand dollars ($5,000.00) per Plaintiff for Defendants’ failure to

provide a wage statement compliant with NYLL § 195.3 with each payment of wages, (6) liqui-

dated damages, (7) 9% simple prejudgment interest, (8) post-judgment interest, and (9) attorney’s

fees and costs.

         5.       Plaintiff alleges that Defendant XING MEI CHEN a/k/a Xingmei Chen a/k/a Eliz-

abeth Chen fraudulently encumbered and transferred her most significant asset, i.e. 90% of the

shares of AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant Defendant




ASchweitzer                                      2 of 26                                     Complaint
       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 3 of 26 PageID #: 3




YONGJUAN ZHU a/k/a Yong Juan Zhu (hereinafter the “Purported Transfer”) in order to frus-

trate, hinder, and delay Plaintiff’s and Plaintiff’s attorneys right as present or future creditors in

the lawsuit styled Chiu v. American Yuexianggui of LI LLC, No. 18-cv-05091 (SJF) (AKT),

(E.D.N.Y.) (hereinafter “Chiu I”), in violation of the New York Debtor and Creditor Law

(“NYDCL”), N.Y. D.C.L. § 270 et seq.

         6.    In Chiu I, Plaintiff is pursuing her claims under the FLSA and NYLL, as detailed

in paragraphs 3 and 4, supra, against AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe

Restaurant and XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen.

         7.    This conveyance is voidable pursuant to NYDCL § 273 as constructively and actu-

ally fraudulent, because it was made with actual intent to render XING MEI CHEN a/k/a Xingmei

Chen a/k/a Elizabeth Chen insolvent and judgment proof in Chen I, and because it was made with-

out receiving a reasonably equivalent value in consideration, in the presence of several badges of

fraud.

                                 JURISDICTION AND VENUE

         8.    This Court has original federal question jurisdiction over this controversy under 29

U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the NYLL and state-

law fraudulent transfer claims pursuant to 28 U.S.C. § 1367(a).

         9.    Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.

                                            PLAINTIFF

         10.   Plaintiff was employed to work as a cashier at the Chinese restaurant “Lou Joe

Restaurant” located at 255 Willis Ave, Roslyn Heights, NY 11577 from on or about October 19,

2017 through on or about July 16, 2018.


ASchweitzer                                    3 of 26                                    Complaint
       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 4 of 26 PageID #: 4




                                         DEFENDANTS

         Corporate Defendant

         11.   EAST VILLAGE STAFFING, INC. is a domestic business corporation organized

under the laws of the State of New York with a principal address at 255 Willis Ave, Roslyn Heights,

NY 11577.

         12.   EAST VILLAGE STAFFING, INC. is a business engaged in interstate commerce

that has gross sales in excess of five hundred thousand dollars ($500,000) per year.

         13.   EAST VILLAGE STAFFING, INC. purchased and handled goods moved in inter-

state commerce.

         14.   EAST VILLAGE STAFFING, INC. acts as the pass through vehicle for employee

payroll of Lou Joe Restaurant. See Exhibit 2 Restaurant Management and Operations Agreement.

         Individual Defendants

         15.   The Individual Defendants are officers, directors, managers and/or majority share-

holders or owners of the Corporate Defendant and being among the ten largest shareholders and/or

LLC members, are individually responsible for unpaid wages under the New York Business Cor-

poration Law. NYBSC § 630(a).

         XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen
         16.   XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen was the owner of

AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant prior to the share of transfers

of AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant in November 2019, 2

months after the filing of Chiu I.

         17.   In Chiu I, Plaintiff alleges that XING MEI CHEN a/k/a Xingmei Chen a/k/a Eliza-

beth Chen was her employer with the power to hire and fire (a power which she exercised when

she hired Plaintiff and fired at least three general managers, a waiter, a chef, and an accountant),


ASchweitzer                                   4 of 26                                    Complaint
       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 5 of 26 PageID #: 5




who supervised her and other employees, who determined her rate and method of pay and that of

other employees, who kept employee records for AMERICAN YUEXIANGGUI OF LI LLC d/b/a

Lou Joe Restaurant, and who acted willfully and maliciously in denying her minimum wage and

overtime and in otherwise failing to comply with the FLSA and NYLL.

         YONGJUAN ZHU a/k/a Yong Juan Zhu
         18.   Chiu I was filed in the United States District Court for the Eastern District of New

York on September 10, 2018.

         19.   At that time, YONGJUAN ZHU a/k/a Yong Juan Zhu worked as the oil wok at the

Lou Joe Restaurant.

         20.   YONGJUAN ZHU a/k/a Yong Juan Zhu also worked as the babysitter for XING

MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen.

         21.   On or about November 13, 2018, YONGJUAN ZHU a/k/a Yong Juan Zhu received

90% of the ownership interest in AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe

Restaurant from XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen, ostensibly paying

$20,000 in consideration. See Exhibit 1 Membership Interest Agreement.

         22.   However, YONGJUAN ZHU a/k/a Yong Juan Zhu, as a line worker at Lou Joe,

did not have any money to pay for the ownership interest, and did not pay for the ownership interest.

         23.   On or about the Lunar New Year of 2019, which fell in early February of that year,

XINGTAO CHEN, who is the sister of XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth

Chen, called Plaintiff YVONNE CHIU directly in an attempt to settle Chiu I.

         24.   At that time, XINGTAO CHEN threatened Plaintiff that if she did not accept

$1,500.00 to settle Chiu I, she would get “not one cent” in damages.

         25.   After the settlement discussion broke down, XINGTAO CHEN told Plaintiff that

she “would not be able to get the money anyway, because the restaurant ownership is already there


ASchweitzer                                   5 of 26                                    Complaint
       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 6 of 26 PageID #: 6




with someone else.”

         26.    Around July 30, 2020, YONGJUAN ZHU a/k/a Yong Juan Zhu called Plaintiff

YVONNE CHIU and informed her that XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth

Chen was transferring all of the responsibility and legal liability for AMERICAN

YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant to her.

         27.    Upon information and belief, the transfer was completed not only for no consider-

ation, but in fact XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen paid YONGJUAN

ZHU a/k/a Yong Juan Zhu to induce him to take on-paper ownership of the shares.

         28.    XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen continued to control

and operate the Lou Joe restaurant.

         29.    XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen promised

YONGJUAN ZHU a/k/a Yong Juan Zhu that she wouldn’t have to do anything, but would just be

the owner on paper.

         30.    XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen also informed

YONGJUAN ZHU a/k/a Yong Juan Zhu that YVONNE CHIU was suing AMERICAN

YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant, but promised YONGJUAN ZHU a/k/a

Yong Juan Zhu that she wouldn’t be liable for anything. Only after being promised that she

wouldn’t be liable for anything did YONGJUAN ZHU a/k/a Yong Juan Zhu agree to purchase the

90% interest.

         31.    Later, at a meeting at an attorney’s office—upon information and belief the office

of either Bingchen Li or Michael Santangelo—YONGJUAN ZHU a/k/a Yong Juan Zhu was in-

formed, to the exact contrary of what she had been promised, that she would be liable for

AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant’s unpaid wages.




ASchweitzer                                   6 of 26                                  Complaint
       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 7 of 26 PageID #: 7




         32.   The transaction is really an outright attempt by XING MEI CHEN a/k/a Xingmei

Chen a/k/a Elizabeth Chen to divest herself of all liability and foist liability on YONGJUAN ZHU

a/k/a Yong Juan Zhu.

         ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin Song
         33.   ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin

Song is the master chef of another restaurant owned by XING MEI CHEN a/k/a Xingmei Chen

a/k/a Elizabeth Chen called Haiku Asian Bistro, and the registered agent of EAST VILLAGE

STAFFING, INC.

         34.   EAST VILLAGE STAFFING, INC. in turn acts as the pass through vehicle for

employee payroll of Lou Joe Restaurant. See Exhibit 2 Restaurant Management and Operations

Agreement.

         YOLANDA LOU
         35.   YOLANDA LOU was XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth

Chen’s accountant, AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant, and

upon information and belief EAST VILLAGE STAFFING, INC.

                                 STATEMENT OF FACTS

       EAST VILLAGE STAFFING, INC. and AMERICAN YUEXIANGGUI OF LI LLC
d/b/a Lou Joe Restaurant Form a Single Enterprise that Employed Plaintiff

         36.   Upon    information    and    belief,   Corporate    Defendants    AMERICAN

YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant and EAST VILLAGE STAFFING, INC.

constitute a single enterprise as the term is defined by 29 USC §203(r), and together employed

Plaintiff.

         37.   Specifically, EAST VILLAGE STAFFING, INC. is a shell corporation established

for the sole purpose of “passing” the payroll checks for employees of AMERICAN




ASchweitzer                                 7 of 26                                  Complaint
       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 8 of 26 PageID #: 8




YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant through itself rather than through

AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant.

         38.   This scheme devised by XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth

Chen to shield herself and her corporation AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou

Joe Restaurant from liability.

         39.   However, as described more fully below, EAST VILLAGE STAFFING, INC.

would receive an exact amount in check to pay off AMERICAN YUEXIANGGUI OF LI LLC

d/b/a Lou Joe Restaurant’s employees from AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou

Joe Restaurant, and would distribute that amount in cash to employees of AMERICAN

YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant thus serving as a mere pass-through vehicle

for AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant.

         40.   XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen remained the true

manager of Lou Joe Restaurant throughout, and would approve the amount of payroll as submitted

by her accountant YOLANDA LUO.

         Fraudulent Conveyance

         41.   XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen was personal friends

with BINGCHEN LI a/k/a Eric Li and his wife, SUSAN TAN, who frequented the Lou Joe res-

taurant.

         42.   Upon information and belief, BINGCHEN LI a/k/a Eric Li withdrew from repre-

senting AMERICAN YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant and XING MEI

CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen in Chiu I when it became clear that his involve-

ment in devising the fraudulent transfer and staffing agreement, involving parties who were in-

duced by fraud to sign the Staffing Agreement and Share Purchase Agreement, is clearly unethical.

         43.   ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin Song


ASchweitzer                                 8 of 26                                   Complaint
       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 9 of 26 PageID #: 9




would come in on his days off to Lou Joe Restaurant from Haiku Asian Bistro.

         44.   ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin Song

lived in the same house as YONGJUAN ZHU a/k/a Yong Juan Zhu.

         45.   At the time, when Plaintiff asked why some of the Lou Joe Restaurant staff were

being paid by EAST VILLAGE STAFFING, INC., SATO, who was the Manager at the time,

replied that it was so that the restaurant would not be liable for owed wages and unpaid overtime.

         46.   ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin Song

works as the head chef.

         47.   As part of the scheme to avoid liability in the Chiu I, Defendant XING MEI CHEN

a/k/a Xingmei Chen a/k/a Elizabeth Chen had Defendant ZHAO MIN SONG a/k/a Chao Min Song

a/k/a Zhaomin Song a/k/a Chaomin Song create a shell “staffing” corporations, namely EAST

VILLAGE STAFFING, INC.

         48.   However, as ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a

Chaomin Song has admitted to Plaintiff, all of the restaurant’s expenses and employees’ wages are

still paid for by XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen.

         49.   Plaintiff knows that the transfer is in name only because Plaintiff, who was some-

times assigned to count the money used to pay employees, would need to tell the accountant

YOLANDA LUO, the amount money that she had counted.

         50.   YOLANDA LUO would then ask XING MEI CHEN a/k/a Xingmei Chen a/k/a

Elizabeth Chen for that amount of money for the payroll.

         51.   XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen would then sign the

check and give to XINGTAO CHEN, her sister-in-law, who would then go to the store to give it

to YONGJUAN ZHU a/k/a Yong Juan Zhu.




ASchweitzer                                  9 of 26                                   Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 10 of 26 PageID #: 10




         52.    YONGJUAN ZHU a/k/a Yong Juan Zhu would then deposit the check into EAST

VILLAGE STAFFING, INC.’s bank account. And two to three days later, once the deposit

cleared, YONGJUAN ZHU a/k/a Yong Juan Zhu would write the payroll checks in the name of

EAST VILLAGE STAFFING, INC.

         53.    These checks would then be distributed to the employees of AMERICAN

YUEXIANGGUI OF LI LLC d/b/a Lou Joe Restaurant, including Plaintiff

         Wage-and-Hour Claims

         54.    Defendants committed the following alleged acts knowingly, intentionally and will-

fully against the Plaintiff, the FLSA Collective Plaintiffs, and the Class.

         55.    At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff her

lawful overtime compensation of one and one-half times (1.5x) their regular rate of pay for all

hours worked over forty (40) in a given workweek.

         56.    In addition, Defendants owe Plaintiff three (3) days of pay.

         57.    While employed by Defendants, Plaintiff was not exempt under federal and state

laws requiring employers to pay employees overtime.

         58.    Defendants failed to keep full and accurate records of Plaintiff's hours and wages.

         59.    Upon information and belief, Defendants failed to keep full and accurate records in

order to mitigate liability for their wage violations. Defendants never furnished any notice of their

use of tip credit.

         60.    At all relevant times, Defendants knowingly and willfully failed to provide Plaintiff

and similarly situated employees with Time of Hire Notice reflecting true rates of pay and payday

as well as paystub that lists employee’s name, employer’s name, employer’s address and telephone

number, employee’s rate or rates of pay, any deductions made from employee’s wages, any allow-

ances claimed as part of the minimum wage, and the employee’s gross and net wages for each pay


ASchweitzer                                   10 of 26                                    Complaint
       Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 11 of 26 PageID #: 11




day.

         61.    Defendants knew that the nonpayment of overtime pay and New York’s “spread of

hours” premium for every day in which Plaintiff worked over ten (10) hours would financially

injure Plaintiff and similarly situated employees and violate state and federal laws.

         62.    Defendants did not post the required New York State Department of Labor posters

regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

         Plaintiff YVONNE CHIU

         63.    At all relevant times, there are between thirteen (13) and fourteen (14) employees

at the restaurant.

         64.    Plaintiff punched in and out for the first one (1) or two (2) weeks.

         65.    Thereafter, Plaintiff was advised to not punch in and out, even after Plaintiff

punched in and out, Defendant Chen would alter the time records afterwards.

         66.    From on or about October 19, 2017 to July 16, 2018, Plaintiff YVONNE CHIU

was employed by Defendants to work as a cashier at 255 Willis Ave, Roslyn Heights, NY 11577.

         67.    From on or about October 19, 2017 to December 31, 2017, Plaintiff YVONNE

CHIU’s regular work schedule ran from 11:00 to 22:00 for eleven (11) hours a day on Mondays

and Thursdays for two (2) days and twenty two (22) hours a week; 13:30 to 22:00 for eight and a

half (8.5) hours on Sundays; and 11:00 to 23:00 for twelve (12) hours a day on Fridays and

Saturdays for two (2) days and twenty four (24) hours a week for a total of 54.50 hours each week.

         68.    From on or about January 1, 2018 to June 30, 2018, Plaintiff YVONNE CHIU’s

regular work schedule ran from 11:00 to 22:00 for eleven (11) hours a day on Mondays, Thursdays,

and Sundays for three (3) days and thirty three (33) hours a week; and 11:00 to 23:00 for twelve

(12) hours a day on Fridays and Saturdays for two (2) days and twenty four (24) hours a week for




ASchweitzer                                   11 of 26                                  Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 12 of 26 PageID #: 12




a total of 57 hours each week.

         69.     From on or about July 01, 2018 to July 16, 2018, Plaintiff YVONNE CHIU’s

regular work schedule ran from 11:00 to 22:00 for eleven (11) hours on Mondays, Thursdays and

Sundays, for three (3) days and thirty three (33) hours a week; and 11:00 to 23:00 for twelve (12)

hours a day on Fridays and Saturdays for two (2) days and twenty four (24) hours a week; and

extra half (.5) hours for three (3) days and one and a half (1.5) hours a week for a total of 58.5

hours each week.

         70.     At all relevant times, Plaintiff YVONNE CHIU did not have a fixed time for lunch

or for dinner.

         71.     In fact, Plaintiff YVONNE CHIU had fifteen (15) minutes to eat and even then, she

was on call, meaning that if she was needed while she was eating, she had to immediately stop

eating and get back to work.

         72.     At all relevant times, Plaintiff YVONNE CHIU was paid a flat rate of Seven Hun-

dred Twenty-Three Dollars ($723) per week in cash and check, with three hundred dollars ($300)

in check and Four Hundred Twenty-Three Dollars ($423) in cash.

         73.     In Plaintiff’s last month of employment, Plaintiff was paid two hundred dollars

($200) extra to help verify all incoming order materials.

         74.     At all relevant times, Plaintiff YVONNE CHIU was not paid overtime pay for over-

time work.

         75.     In addition, in June of 2018, Plaintiff YVONNE CHIU was not paid for three (3)

days of pay for around five hundred dollars ($500).

         76.     Throughout her employment, Plaintiff YVONNE CHIU was not given a statement

with her weekly payment reflecting employee’s name, employer’s name, employer’s address and




ASchweitzer                                   12 of 26                                 Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 13 of 26 PageID #: 13




telephone number, employee’s rate or rates of pay, any deductions made from employee’s wages,

any allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day in Chinese, Plaintiff’s native language.

          77.   Throughout her employment, Plaintiff YVONNE CHIU was not compensated at

least at one-and-one-half her promised hourly wage for all hours worked above forty (40) in each

workweek.

          78.   Throughout her employment, Plaintiff YVONNE CHIU was not compensated for

New York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at her

promised rate or at the New York State minimum wage.

                           COLLECTIVE ACTION ALLEGATIONS

          79.   Plaintiff brings this action individually and as class representative individually and

on behalf of all other and former non-exempt employees who have been or were employed by the

Defendants from the first day Defendant began employing people on or about July 2017, through

entry of judgment in this case (the “Collective Action Period”) and whom were not compensated

at their promised hourly rate for all hours worked and at one and one half times their promised

work for all hours worked in excess of forty (40) hours per week (the “Collective Action Mem-

bers”).

                               CLASS ACTION ALLEGATIONS

          80.   Plaintiff brings her NYLL claims pursuant to Federal Rules of Civil Procedure

(“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by Defendants from

the first day Defendant began employing people on or about July 2017, through entry of judgment

in this case (the “Class Period”).

          81.   All said persons, including Plaintiff, are referred to herein as the “Class.”




ASchweitzer                                    13 of 26                                    Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 14 of 26 PageID #: 14




         82.   The Class members are readily ascertainable. The number and identity of the Class

members are determinable from the records of Defendants. The hours assigned and worked, the

positions held, and the rate of pay for each Class Member is also determinable from Defendants’

records. For purpose of notice and other purposes related to this action, their names and addresses

are readily available from Defendants. Notice can be provided by means permissible under said

Fed. R. Civ. P. 23.

         Numerosity

         83.   The proposed Class is so numerous that joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, and the facts on which the calculation of the number

is presently within the sole control of the Defendants, upon information and belief, there are more

than forty (40) members of the class.

         Commonality

         84.   There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

         a.    Whether Defendant employed Plaintiff and the Class within the meaning of the

New York law;

         b.    Whether Plaintiff and Class members are promised and not paid at their promised

hourly wage;

         c.    Whether Plaintiff and Class members are entitled to and paid overtime at their

promised hourly wage under the New York Labor Law;

         d.    Whether Defendants maintained a policy, pattern and/or practice of failing to pay

Plaintiff and the Rule 23 Class spread-of-hours pay as required by the NYLL;




ASchweitzer                                  14 of 26                                   Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 15 of 26 PageID #: 15




         e.     Whether Defendants maintained a policy, pattern and/or practice of failing to pro-

vide requisite statutory meal periods;

         f.     Whether Defendants provided a Time of Hire Notice detailing rates of pay and pay-

day at the start of Plaintiff and the Rule 23 Class’s start of employment and/or timely thereafter;

         g.     Whether Defendants provided paystubs detailing the rates of pay and credits taken

towards the minimum wage to Plaintiff and the Rule 23 class on each payday; and

         h.     At what common rate, or rates subject to common method of calculation was and

is Defendants required to pay the Class members for their work.

         Typicality

         85.    Plaintiff's claims are typical of those claims which could be alleged by any member

of the Class, and the relief sought is typical of the relief that would be sought by each member of

the Class in separate actions. All the Class members were subject to the same corporate practices

of Defendants, as alleged herein, of failing to pay minimum wage or overtime compensation. De-

fendants’ corporate-wide policies and practices affected all Class members similarly, and Defend-

ants benefitted from the same type of unfair and/or wrongful acts as to each Class member. Plaintiff

and other Class members sustained similar losses, injuries and damages arising from the same

unlawful policies, practices and procedures.

         Adequacy

         86.    Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in representing Plaintiffs in both class action and wage-and-hour employment litigation

cases.

         Superiority




ASchweitzer                                    15 of 26                                    Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 16 of 26 PageID #: 16




         87.   A class action is superior to other available methods for the fair and efficient adju-

dication of the controversy, particularly in the context of wage-and-hour litigation where individ-

ual Class members lack the financial resources to vigorously prosecute a lawsuit against corporate

defendants. Class action treatment will permit a large number of similarly situated persons to pros-

ecute their common claims in a single forum simultaneously, efficiently and without the unneces-

sary duplication of efforts and expenses that numerous individual actions engender. Because the

losses, injuries and damages suffered by each of the individual Class members are small in the

sense pertinent to a class action analysis, the expenses and burden of individual litigation would

make it extremely difficult or impossible for the individual Class members to redress the wrongs

done to them. Further, important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of Court

and public resources; however, treating the claims as a class action would result in a significant

saving of these costs. The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent and/or varying adjudications with respect to the individual

members of the Class, establishing incompatible standards of conduct for Defendants and resulting

in the impairment of Class members’ rights and the disposition of their interests through actions

to which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion methods

to efficiently manage this action as a class action.

         88.   Upon information and belief, Defendants and other employers throughout the state

violate the New York Labor Law. Current employees are often afraid to assert their rights out of

fear of direct or indirect retaliation. Former employees are fearful of bringing claims because doing

so can harm their employment, future employment, and future efforts to secure employment. Class




ASchweitzer                                   16 of 26                                    Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 17 of 26 PageID #: 17




actions provide class members who are not named in the complaint a degree of anonymity which

allows for the vindication of their rights while eliminating or reducing these risks.

                                      STATEMENT OF CLAIMS


             [Violations of the Fair Labor Standards Act—Unpaid Wages
  Brought on behalf of the Plaintiff and the FLSA Collective against EAST VILLAGE
STAFFING, INC., and ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a
                                     Chaomin Song]

         89.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         90.   At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff in full, and the similarly situated collective action members, for some or all of the hours

they worked.

         91.   The FLSA provides that any employer who violates the provisions of 29 U.S.C. §

206 shall be liable to the employees affected in the amount of their unpaid wage, and in an addi-

tional equal amount as liquidated damages.

         92.   Defendants knowingly and willfully disregarded the provisions of the FLSA as ev-

idenced by failing to compensate Plaintiff and Collective Class Members at the statutory minimum

wage when they knew or should have known such was due and that failing to do so would finan-

cially injure Plaintiff and Collective Action members.


                   [Violation of New York Labor Law—Unpaid Wages
   Brought on behalf of Plaintiff and Rule 23 Class against EAST VILLAGE STAFFING,
  INC., and ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin
                                            Song]

         93.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         94.   At all relevant times, Plaintiff is employed by Defendants within the meaning of


ASchweitzer                                   17 of 26                                    Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 18 of 26 PageID #: 18




New York Labor Law §§ 2 and 651.

         95.    At all relevant times, Defendants had a policy and practice of refusing to pay Plain-

tiff, and the collective action members, in full for some or all of the hours they worked.

         96.    Defendants knowingly and willfully violated Plaintiff’s and similarly situated

Class Members’ rights by failing to pay her wages in the lawful amount for hours worked.

         97.    An employer who fails to pay wages shall be liable, in addition to the amount of

any underpayments, for liquidated damages equal to twenty five percent (25%) of the shortfall

under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%) after April 9, 2011

under NY Wage Theft Prevention Act, and interest.


       [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
  Brought on behalf of the Plaintiff and the FLSA Collective against EAST VILLAGE
STAFFING, INC., and ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a
                                     Chaomin Song]

         98.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         99.    The FLSA provides that no employer engaged in commerce shall employ a cov-

ered employee for a work week longer than forty (40) hours unless such employee receives com-

pensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he is employed, or one and one-half times the minimum wage,

whichever is greater. 29 U.S.C. § 207(a).

         100.   The FLSA provides that any employer who violates the provisions of 29 U.S.C. §

207 shall be liable to the employees affected in the amount of their unpaid overtime compensa-

tion, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

         101.   Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pay

violated the FLSA.


ASchweitzer                                   18 of 26                                    Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 19 of 26 PageID #: 19




          102.     At all relevant times, Defendants had, and continue to have, a policy of practice of

refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff and

Collective Action Members for all hours worked in excess of forty (40) hours per workweek,

which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C.

§§ 207(a)(1) and 215(a).

          103.     The FLSA and supporting regulations required employers to notify employees of

employment law requires employers to notify employment law requirements. 29 C.F.R. § 516.4.

          104.     Defendants willfully failed to notify Plaintiff and FLSA Collective of the require-

ments of the employment laws in order to facilitate their exploitation of Plaintiff’ and FLSA Col-

lectives’ labor.

          105.     Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and Collective Class Members the statutory

overtime rate of time and one half for all hours worked in excess of forty (40) per week when

they knew or should have known such was due and that failing to do so would financially injure

Plaintiff and Collective Action members.


              [Violation of New York Labor Law—Failure to Pay Overtime
   Brought on behalf of Plaintiff and Rule 23 Class against EAST VILLAGE STAFFING,
  INC., and ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin
                                            Song]

          106.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

          107.     An employer who fails to pay wages shall be liable, in addition to the amount of

any underpayments, for liquidated damages equal to twenty-five percent (25%) before April 9,

2011 and one hundred percent (100%) thereafter under NY Wage Theft Prevention Act, and in-

terest.


ASchweitzer                                      19 of 26                                   Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 20 of 26 PageID #: 20




         108.   At all relevant times, Defendants had a policy and practice of refusing to pay the

overtime compensation to Plaintiff at one and one-half times the hourly rate the Plaintiff and the

class are entitled to.

         109.   Defendant’ failure to pay Plaintiff her overtime pay violated the NYLL.

         110.   Defendants’ failure to pay Plaintiff was not in good faith.


                [Violation of New York Labor Law—Spread of Time Pay
   Brought on behalf of Plaintiff and Rule 23 Class against EAST VILLAGE STAFFING,
  INC., and ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin
                                            Song]

         111.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         112.   The NYLL requires employers to pay an extra hour’s pay for every day that an

employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§ 650,

et seq., and New York State Department of Labor regulations § 146-1.6.

         113.   Defendants’ failure to pay Plaintiff spread-of-hours pay was not in good faith.


         [Violation of New York Labor Law—Failure to Provide Meal Periods
Brought on behalf of Plaintiff and the Rule 23 Class against EAST VILLAGE STAFFING,
 INC., and ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin
                                           Song]

         114.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         115.   The NYLL requires that employees provide: a noon day meal period of at least

thirty (30) minutes for employees who work a shift of more than six hours extending over the

noon day meal period from 11 a.m. to 2 p.m.; an additional meal period between 5 p.m. and 7

p.m. of at least twenty (20) minutes for employees whose shift started before 11 a.m. and contin-

ues later than 7 p.m.; and/or a forty-five (45) minute meal period at a time midway between the


ASchweitzer                                   20 of 26                                    Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 21 of 26 PageID #: 21




beginning and end of the shift for employees whose shift lasts more than six hours and starts be-

tween 1 p m. and 6 a.m. NYLL § 162.

         116.    Defendants failed to provide meal periods required by NYLL § 162 for every day

that Plaintiff worked.

         117.    Though the Department of Labor commissioner may permit a shorter time to be

fixed for meal periods than hereinbefore provided, such permit must be in writing and be kept

conspicuously posted in the main entrance of the establishment. No such permit is posted.

         118.    Defendants’ failure to provide the meal periods required by NYLL § 162 was not

in good faith.


     [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
   Brought on behalf of Plaintiff and Rule 23 Class against EAST VILLAGE STAFFING,
  INC., and ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin
                                            Song]

         119.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         120.    The NYLL and supporting regulations require employers to provide written notice

of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; allowances, if any, claimed as a part of minimum wage, including tip,

meal, or lodging allowances; the regular pay day designated by the employer; the name of the

employer; any “doing business as” names used by the employer; the physical address of em-

ployer’s main office or principal place of business, and a mailing address if different; the telephone

number of the employer. NYLL §195-1(a).

         121.    Defendants intentionally failed to provide notice to employees in violation of New

York Labor Law § 195, which requires all employers to provide written notice in the employee’s

primary language about the terms and conditions of employment related to rate of pay, regular pay


ASchweitzer                                   21 of 26                                     Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 22 of 26 PageID #: 22




cycle and rate of overtime on their or her first day of employment.

         122.   Defendants not only did not provide notice to each employee at Time of Hire, but

failed to provide notice to Plaintiff even after the fact.

         123.   Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to re-

cover from Defendants, jointly and severally, $50 for each workday that the violation occurred or

continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York

Labor Law. N.Y. Lab. Law §198(1-b).


         [Violation of New York Labor Law—Failure to Provide Wage Statements
   Brought on behalf of Plaintiff and Rule 23 Class against EAST VILLAGE STAFFING,
  INC., and ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a Chaomin
                                            Song]

         124.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         125.   The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL § 195-1(d).

         126.   Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub on or

after each Plaintiffs’ payday.

         127.   Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to re-

cover from Defendants, jointly and severally, $250 for each workday of the violation, up to $5,000

for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor Law. N.Y.

Lab. Law §198(1-d).




ASchweitzer                                     22 of 26                               Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 23 of 26 PageID #: 23




                      [New York Debtor and Creditor Law § 273
 Voidable Transfer against XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen,
 YONGJUAN ZHU a/k/a Yong Juan Zhu, ZHAO MIN SONG a/k/a Chao Min Song a/k/a
              Zhaomin Song a/k/a Chaomin Song, and YOLANDA LUO]

         128.   Plaintiffs repeat and re-allege each and every allegation set forth above as if fully

set forth herein.

         129.   The Purported Transfer was made without fair consideration.

         130.   The Transferor Defendants were insolvent at the time of the Purported Transfer or

were rendered insolvent as a result of the Purported Transfer.

         131.   The Purported Transfer constitutes a fraudulent conveyance by a person who is or

will thereby be rendered insolvent, pursuant to NYDCL § 273.

         132.   The Fraudulent Transfer should be declared null and void.


                    Unjust Enrichment – New York Common Law
 against XING MEI CHEN a/k/a Xingmei Chen a/k/a Elizabeth Chen, YONGJUAN ZHU
a/k/a Yong Juan Zhu, ZHAO MIN SONG a/k/a Chao Min Song a/k/a Zhaomin Song a/k/a
                        Chaomin Song, and YOLANDA LUO

         133.   Plaintiffs repeat and re-allege each and every allegation set forth above as if fully

set forth herein.

         134.   There is no legal justification for the Fraudulent Transfer, and it constitutes a fraud-

ulent conveyance, the retention of which has benefited each of the Defendants and thus unjustly

enriched each of the Defendants.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of herself, and on the behalf of the FLSA Collective

Plaintiffs and Rule 23 Class, respectfully requests that this Court enter a judgment providing the

following relief:




ASchweitzer                                    23 of 26                                     Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 24 of 26 PageID #: 24




         a)     Authorizing Plaintiff at the earliest possible time to give notice of this collective

action, or that the Court issue such notice, to all persons who are presently, or have up through

the extent allowable under the statute of limitations and including the date of issuance of court-

supervised notice, been employed by Defendants as non-exempt employees. Such notice shall

inform them that the civil notice has been filed, of the nature of the action, of his right to join this

lawsuit if they believe they were denied premium overtime wages;

         b)     Certification of this case as a collective action pursuant to FLSA;

         c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

of the FLSA opt-in class, apprising them of the pendency of this action, and permitting them to

assert timely FLSA claims and state claims in this action by filing individual Consent to Sue forms

pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to represent the Collec-

tive Action Members;

         d)     A declaratory judgment that the practices complained of herein are unlawful un-

der FLSA and New York Labor Law;

         e)     An injunction against Corporate Defendants, its officers, agents, successors, em-

ployees, representatives and any and all persons acting in concert with them as provided by law,

from engaging in each of unlawful practices and policies set forth herein;

         f)     An award of unpaid wage and overtime wages due under FLSA and New York

Labor Law due Plaintiff and the Collective Action members plus compensatory and liquidated

damages in the amount of twenty five percent (25%) prior to April 9, 2011 and one hundred per-

cent (100%) thereafter under NY Wage Theft Prevention Act;

         g)     An award of liquidated and/or punitive damages as a result of Defendants’ know-

ing and willful failure to pay wages, overtime compensation pursuant to 29 U.S.C. §216;




ASchweitzer                                    24 of 26                                     Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 25 of 26 PageID #: 25




         h)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to pro-

vide a Time of Hire Notice detailing rates of pay and payday;

         i)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to pro-

vide a paystub that lists employee’s name, employer’s name, employer’s address and telephone

number, employee’s rate or rates of pay, any deductions made from employee’s wages, any al-

lowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day;

         j)     An award of liquidated and/or punitive damages as a result of Defendants’ willful

failure to overtime compensation, and “spread of hours” premium pursuant to New York Labor

Law;

         k)     An award of costs and expenses of this action together with reasonable attorneys’

and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

         l)     Adjudging the Purported Transfer to be fraudulent and annulling the underlying

conveyance;

         m)     adjudging the Purported Transfer to be fraudulent and awarding Plaintiffs all

damages resulting from the unlawful transfer;

         n)     awarding Plaintiffs an amount equal to Plaintiffs’ attorneys’ fees and expenses in-

curred in connection with this action;

         o)     imposition of a constructive trust and/or equitable lien over the Property and an

order that the Transferor and Transferee Defendants make restitution to Plaintiffs or for damages

equal to the value the Transferor Defendants and Transferee Defendants gained by the Fraudu-

lent Transfer, plus attorneys’ fees, costs, and interest; and




ASchweitzer                                    25 of 26                                  Complaint
     Case 2:20-cv-04767 Document 1 Filed 10/05/20 Page 26 of 26 PageID #: 26




         p)     An award of lost wages and liquidated damages equal to lost wages as a result of

Plaintiffs’ unlawful termination, compensatory damages, 9% simple prejudgment interest pro-

vided by NYLL, post-judgment interest, and attorney fees and costs;

         q)     The cost and disbursements of this action;

         r)     An award of prejudgment and post-judgment fees;

         s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following the issuance of judgment, or ninety days after expiration of the time to appeal and no

appeal is then pending, whichever is later, the total amount of judgment shall automatically in-

crease by fifteen percent, as required by NYLL §198(4); and

         t)     Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

                               DEMAND FOR TRIAL BY JURY
       Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiffs de-

mand a trial by jury on all questions of facts.

Dated: Flushing, New York

October 5, 2020

                                       TROY LAW, PLLC

                                       Attorneys for the Plaintiff, proposed FLSA
                                       Collective and potential Rule 23 Class

                                       /s/ John Troy
                                           John Troy (JT0481)




ASchweitzer                                   26 of 26                                   Complaint
